Citation Nr: 0308621	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  01-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from October 1990 to August 
1991. 

This appeal arose from a December 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO held that new and material 
evidence had not submitted to reopen a claim of service 
connection for a nervous condition.

In July 2001, the veteran requested hearings before a hearing 
officer at the RO and before a Veterans Law Judge in 
Washington, DC.  In February 2003, he withdrew his hearing 
requests.  Therefore, no further development with regard to a 
hearing is necessary.

In a June 2002 supplemental statement of the case, the RO 
reviewed the claim of service connection for a nervous 
condition, currently diagnosed as chronic paranoid 
schizophrenia, on a de novo basis.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must first find that new and material evidence has 
been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Therefore, although the RO considered the claim on a 
de novo basis, the issue is as stated on the title page.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, the Board need not discuss 
the limited application of the VCAA in the new and material 
evidence claim, given the favorable disposition of that issue 
as decided herein.  The claim of entitlement to service 
connection for a psychiatric disorder on the merits is the 
subject of the Remand herein.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder when it issued an unappealed rating 
decision in March 1994.

2.  The evidence added to the record since the March 1994 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1994 rating decision 
wherein the RO denied entitlement to service connection for a 
psychiatric disorder is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the March 1994 
rating decision, wherein the RO denied entitlement to service 
connection for a nervous condition is reported in pertinent 
part below.

Service medical records reflect that the veteran denied a 
history of any psychiatric symptomatology during the July 
1990 enlistment examination and that the psychiatric 
evaluation was normal.  In October 1990, he recounted a 
history of psychiatric treatment prior to entering service 
for severe depression.  He denied any suicidal ideation.  In 
November 1990, the assessments included personality disorder 
with homicidal thoughts.  The veteran had adjustment problems 
in December 1990.  In May 1991, he was discharged from a 
hospitalization for an adjustment disorder with depression 
and an immature personality disorder.

The veteran underwent a mental status evaluation in August 
1991 for purposes of a Chapter 13 separation from service.  
No abnormalities were noted.  During the Chapter 13 
separation examination, the veteran denied any history of 
psychiatric symptomatology, and the psychiatric evaluation 
was normal.

The veteran was afforded a VA examination in October 1993.  
The diagnosis was very severe, chronic paranoid 
schizophrenia.

The evidence submitted subsequent to the March 1994 rating 
decision is reported in pertinent part below.

In July 2001, the veteran was hospitalized at TBFC 
(initials), a private facility.  The diagnoses were 
schizophrenia by history, alcohol dependence in remission, 
polysubstance abuse, and personality disorder not otherwise 
specified with cluster B traits (significant antisocial 
traits).  An examining physician noted that the veteran had 
been impaired since approximately 1990 and that he was unable 
to work because he presented a significant danger to others.

In a January 2003 statement, SEL (initials), M.D., noted that 
the veteran was hospitalized in May 1991 for immature 
personality adjustment with depression, and opined that 
without serious treatment, a diagnosis of "Adjustment (sic) 
with Depression Immature Personality" could have led to his 
paranoid schizophrenia.


Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for a psychosis may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2002).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a), and 20.1103 (2002).  

In a March 1994 rating decision, the RO denied the veteran's 
claim for service connection for a psychiatric disorder.  The 
veteran was notified of the RO's decision and of his 
appellate rights by letter dated March 24, 1994.  He did not  
appeal.  Thus, that decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b), and 
20.1103 (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2002).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

The January 2003 statement of Dr. SEL is new and material 
evidence.  This evidence, while not conclusive, suggests that 
an acquired psychiatric disorder may be related to active 
service.  This evidence bears directly and substantially upon 
the specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2002).  Therefore, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  




ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened.  
The appeal is granted to this extent.



REMAND

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these circumstances 
where the agency of original jurisdiction has performed 
little or no development.  See 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304 (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - specifically, obtaining 
service records, Social Security Administration records, VA 
and private medical records, and an examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Accordingly, this case is remanded for the following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Ask the appellant to identify all 
sources of treatment or evaluation, VA 
and non-VA, for psychiatric 
symptomatology both prior to his active 
service and for the period from August 
1991 to the present.  After obtaining 
appropriate authorization, obtain any 
medical records not currently on file.  

3.  In any event, obtain the veteran's 
complete treatment records for a 
psychiatric disorder from the VA medical 
center in Martinsburg, West Virginia, 
dated from 1991 to present.  

4.  Obtain the veteran's complete 
treatment records for a psychiatric 
disorder from the TB Finan Center; 
Behavioral Health Partners; S. Eugene 
Long, M.D.; the Community Mental Health 
Clinic; and the Alliance Program, dated 
from 1991 to the present.

5.  Contact the National Personnel 
Records Center and obtain all documents 
associated with the veteran's 
administrative separation prior to the 
ordinary expiration of term of enlistment 
in accordance with AR 635-200, Chapter 
13, to include all psychiatric 
evaluations other that the report of 
mental status evaluation dated August 1, 
1991, which is of record.

6.   Contact the Social Security 
Administration and obtain all medical 
records and decision(s) regarding the 
veteran's claim for Social Security 
disability benefits.

7.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
psychiatrist.  Send the claims folder to 
the doctor for review.  Ask the doctor to 
state in the report if the claims folder 
was reviewed.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  
The doctor is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed acquired psychiatric disorder 
found to be present had its onset during 
active service from October 1990 to 
August 1991 or is related to any in-
service disease or injury.  
If a psychiatric disorder had its onset 
prior to the veteran's active service from 
October 1990 to August 1991, was it 
permanently aggravated/worsened during 
active service?  If there was aggravation 
or worsening of the condition, was it due 
to the natural progress of the disorder?  
The examiner should be informed that 
temporary or intermittent flare-ups of a 
pre-service condition, without evidence of 
worsening of the underlying condition, are 
not sufficient to be considered aggravation 
in service. 
The doctor must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
8.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.  The Board points out that 
all attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the appellant 
of the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from such sources would be 
futile.

10.  Finally, readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.    

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West  2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



